Exhibit 10.7

 

BLACK RAVEN ENERGY, INC.
EQUITY COMPENSATION PLAN

 

The Board of Directors (the “Board”) of Black Raven Energy, Inc.  desires to
adopt the Black Raven Energy, Inc. Compensation Plan (the “Plan”),  as set forth
herein, effective as of the Effective Date.

 

The purpose of the Plan is to provide (i) designated employees of the Company
and its subsidiaries and eligible affiliates (a “related entity”), (ii) certain
consultants and advisors who perform services for the Company or its related
entities, and (iii) non-employee members of the Board with the opportunity to
receive grants of nonqualified stock options, stock appreciation rights, stock
awards or other equity-based awards. The Company believes that the Plan will
encourage the participants to contribute materially to the growth of the
Company, thereby benefiting the Company’s stockholders, and will align the
economic interests of the participants with those of the stockholders.

 

1. Administration

 

(a)    Committee.    The Plan shall be administered and interpreted by a
committee consisting of members of the Board, which shall be appointed by the
Board (the “Committee”) or by the full Board. The Committee shall consist of two
or more persons who are “non-employee directors” as defined under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”).
However, the Board may ratify or approve any grants as it deems appropriate, and
the Board shall approve and administer all grants made to Non-Employee
Directors. To the extent consistent with Company corporate governance documents
and applicable law, the Committee may delegate authority to one or more
subcommittees or officers, as it deems appropriate. To the extent the Board or a
subcommittee administers the Plan, references in the Plan to the “Committee”
shall be deemed to refer to the Board or subcommittee.

 

(b)    Committee Authority.    Except as provided in section 1(a) and
section 3(a), the Committee shall have the sole authority to (i) determine the
individuals to whom grants shall be made under the Plan, (ii) determine the
type, size and terms of the grants to be made to each such individual,
(iii) determine the time when the grants will be made and the duration of any
applicable exercise or restriction period, including the criteria for
exercisability and the acceleration of exercisability, (iv) amend the terms of
any previously issued grant, and (v) deal with any other matters arising under
the Plan. Notwithstanding anything herein to the contrary, the Board shall
approve and administer all grants made to Non-Employee Directors.

 

(c)    Committee Determinations.    The Committee shall have full power and
authority to administer and interpret the Plan, to make factual determinations
and to adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.

 

2. Grants

 

Awards under the Plan may consist of grants of nonqualified stock options as
described in Section 5 (“Nonqualified Stock Options” or “Options”), stock
appreciation rights as described in Section 6 (“Stock Appreciation Rights” or
“SARs”), stock awards as described in Section 7 (“Stock Awards) and other
equity-based awards as described in Section 8 (“Other Equity Awards”),
(hereinafter collectively referred to as “Grants”). All Grants shall be subject
to the terms and conditions set forth herein and to such other terms and
conditions consistent with this Plan as the Committee deems appropriate and as
are specified in writing by the Committee to the individual in a grant
instrument or an amendment to the grant instrument (the “Grant Instrument”). The
Committee shall approve the form and provisions of each Grant Instrument. Grants
under a particular Section of the Plan need not be uniform as among the
grantees.

 

--------------------------------------------------------------------------------


 

3. Shares Subject to the Plan

 

(a)    Shares Authorized.    Subject to adjustment as described below, the
aggregate number of shares of common stock of the Company (“Company Stock”) that
may be issued or transferred under the Plan is 3,791,666 shares (the “Share
Amount”). On each anniversary of the Effective date during the term of the Plan,
the Share Amount shall be increased without further action by the Board or the
Committee, and without further approval by the Company’s stockholders, in such
amount as shall cause the Share Amount to equal 25% of the sum of (i) the
Company’s issued and outstanding common shares as of such anniversary date, and
(ii) any Company common shares issuable pursuant to the conversion of any then
outstanding convertible preferred stock.   If, and to the extent Options or SARs
granted under the Plan terminate, expire, or are canceled, forfeited, exchanged
or surrendered without having been exercised or if any other Grants are
forfeited, the shares subject to such Grants shall again be available for
purposes of the Plan. If shares of Company Stock are used to pay the exercise
price of an Option, only the net number of shares received by the grantee
pursuant to such exercise shall be considered to have been issued or transferred
under the Plan with respect to such Option, and the remaining number of shares
subject to the Option shall again be available for purposes of the Plan. To the
extent any Grants are paid in cash, those Grants shall not reduce the shares of
Company stock available for issuance or transfer under the Plan.

 

(b)    Adjustments.    If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, the kind of shares issued under the
Plan, and the price per share of such Grants shall be appropriately adjusted by
the Committee to reflect any increase or decrease in the number of, or change in
the kind or value of, issued shares of Company Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under such
Grants; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated. Any adjustments determined by the Committee
shall be final, binding and conclusive.

 

4. Eligibility for Participation

 

(a)    Eligible Persons.    All employees of the Company and its subsidiaries
(“Employees”), including Employees who are officers, members of the Board who
are not Employees (“Non-Employee Directors”) and consultants or advisors who
perform services for the Company or any of its related entities (“Key Advisors”)
shall be eligible to participate in the Plan. Key Advisors shall be eligible to
participate in the Plan if the Key Advisors render bona fide services to the
Company or its subsidiaries, the services are not in connection with the offer
and sale of securities in a capital-raising transaction, and the Key Advisors do
not directly or indirectly promote or maintain a market for the Company’s
securities.

 

(b)    Selection of Grantees.    Except as provided in Section 1(a), the
Committee shall select the Employees, Non-Employee Directors and Key Advisors to
receive Grants and shall determine the number of shares of Company Stock subject
to a particular Grant in such manner as the Committee determines. Employees, Key
Advisors and Non-Employee Directors who receive Grants under this Plan shall
hereinafter be referred to as “Grantees”.

 

5. Granting of Options

 

(a)    Number of Shares.    The Committee shall determine the number of shares
of Company Stock that will be subject to each Grant of Options to Employees,
Non-Employee Directors and Key Advisors.

 

(b)    Type of Option and Price.

 

--------------------------------------------------------------------------------


 

(i)                                     The Committee may grant Nonqualified
Stock Options in accordance with the terms and conditions set forth herein.
Nonqualified Stock Options may be granted to Employees, Non-Employee Directors
and Key Advisors.

 

(ii)                                  The purchase price (the “Exercise Price”)
of Company Stock subject to an Option shall be determined by the Committee and
shall be equal to or greater than the Fair Market Value (as defined below) of a
share of Company Stock on the date the Option is granted, except in the case of
substitute Option Grants made in accordance with Section 22(a).

 

(iii)                               “Fair Market Value” means the fair market
value of a share of Company Stock determined as follows: (x) if the Shares are
readily tradable on an established securities market (as determined under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)),
then Fair Market Value will be the closing or last sales price for a share of
Company Stock on the principal securities market on which it trades on the date
for which it is being determined, or if no sale of such shares occurred on that
date, on the next preceding date on which a sale of such shares occurred, as
reported in The Wall Street Journal or such other source as the Committee deems
reliable; or (y) if the shares of Company Stock are not then readily tradable on
an established securities market (as determined under Code Section 409A), then
Fair Market Value will be determined by the Committee as the result of a
reasonable application of a reasonable valuation method that satisfies the
requirements of Code Section 409A.

 

(c)    Option Term.    The Committee shall determine the term of each Option.
The term of any Option shall not exceed ten years from the date of grant.

 

(d)    Exercisability of Options.    Options shall become exercisable in
accordance with such terms and conditions, consistent with the Plan, as may be
determined by the Committee and specified in the Grant Instrument. The Committee
may accelerate the exercisability of any or all outstanding Options at any time
for any reason.

 

(e)    Termination of Employment, Disability or Death.

 

(i)                                     Except as provided below, an Option may
only be exercised while the Grantee is employed by, or providing service to, the
Company as an Employee, Key Advisor or Non-Employee Director. In the event that
a Grantee ceases to be employed by, or provide service to, the Company for any
reason other than Disability, death, or termination for Cause, any Option which
is otherwise exercisable by the Grantee shall terminate unless exercised within
90 days after the date on which the Grantee ceases to be employed by, or provide
service to, the Company (or within such other period of time as may be specified
by the Committee), but in any event no later than the date of expiration of the
Option term. Except as otherwise provided by the Committee, any of the Grantee’s
Options that are not otherwise exercisable as of the date on which the Grantee
ceases to be employed by, or provide service to, the Company shall terminate as
of such date.

 

(ii)                                  In the event the Grantee ceases to be
employed by, or provide service to, the Company on account of a termination for
Cause by the Company, any Option held by the Grantee shall terminate as of the
date the Grantee ceases to be employed by, or provide service to, the Company.
In addition, notwithstanding any other provisions of this Section 5, if the
Committee determines that the Grantee has engaged in conduct that constitutes
Cause at any time while the Grantee is employed by, or providing service to, the
Company or after the Grantee’s termination of employment or service, any Option
held by the Grantee shall immediately terminate, and the Grantee shall
automatically forfeit all shares underlying any exercised portion of an Option
for which the Company has not yet delivered the share certificates, upon refund
by the Company of the Exercise Price paid by the Grantee for such shares. Upon
any exercise of an Option, the Company may withhold delivery of share
certificates pending resolution of an inquiry that could lead to a finding
resulting in forfeiture.

 

--------------------------------------------------------------------------------


 

(iii)                               In the event the Grantee ceases to be
employed by, or provide service to, the Company because the Grantee has a
Disability, any Option which is otherwise exercisable by the Grantee shall
terminate unless exercised within one year after the date on which the Grantee
ceases to be employed by, or provide service to, the Company (or within such
other period of time as may be specified by the Committee), but in any event no
later than the date of expiration of the Option term. Except as otherwise
provided by the Committee, any of the Grantee’s Options which are not otherwise
exercisable as of the date on which the Grantee ceases to be employed by, or
provide service to, the Company shall terminate as of such date.

 

(iv)                              If the Grantee dies while employed by, or
providing service to, the Company or within 90 days after the date on which the
Grantee ceases to be employed or provide service on account of a termination
specified in Section 5(e)(i) above (or within such other period of time as may
be specified by the Committee), any Option that is otherwise exercisable by the
Grantee shall terminate unless exercised within one year after the date on which
the Grantee ceases to be employed by, or provide service to, the Company (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term. Except as
otherwise provided by the Committee, any of the Grantee’s Options that are not
otherwise exercisable as of the date on which the Grantee ceases to be employed
by, or provide service to, the Company shall terminate as of such date.

 

(v)                                 For purposes of this Section 5(e) and
Sections 6, 7 and 8:

 

(A)                              The term “Company” shall mean the Company and
its parent and related entities to the extent consistent with applicable laws.

 

(B)                                “Employed by, or provide service to, the
Company” shall mean employment or service as an Employee, Key Advisor or
Non-Employee Director (so that, for purposes of exercising Options and
satisfying conditions with respect to Stock Awards, a Grantee shall not be
considered to have terminated employment or service until the Grantee ceases to
be an Employee, Key Advisor and Non-Employee Director), unless the Committee
determines otherwise.

 

(C)                                “Disability” shall mean a Grantee’s becoming
disabled within the meaning of section 22(e)(3) of the Code.

 

(D)                               “Cause” shall mean, except to the extent
specified otherwise by the Board and/or Committee, a finding by the Board and/or
Committee that the Grantee (i) has breached his or her employment or service
contract with the Company, (ii) has engaged in disloyalty to the Company,
including, without limitation, fraud, embezzlement, theft, commission of a
felony or proven dishonesty in the course of his or her employment or service,
(iii) has disclosed trade secrets or confidential information of the Company to
persons not entitled to receive such information or (iv) has engaged in such
other behavior detrimental to the interests of the Company as the Board and/or
Committee determines.

 

(f)    Exercise of Options.    A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company with payment of the Exercise Price. The Grantee shall pay the Exercise
Price for an Option as specified by the Committee (x) in cash, (y) with the
approval of the Committee, by delivering shares of Company Stock owned by the
Grantee (including Company Stock acquired in connection with the exercise of an
Option, subject to such restrictions as the Committee deems appropriate) and
having a Fair Market Value on the date of exercise equal to the Exercise Price
or by attestation (on a form prescribed by the Committee) to ownership of shares
of

 

--------------------------------------------------------------------------------


 

Company Stock having a Fair Market Value on the date of exercise equal to the
Exercise Price, or (z) by such other method as the Committee may approve,
including a broker-assisted cashless exercise program in accordance with
procedures permitted by Regulation T of the Federal Reserve Board. The Committee
may authorize loans by the Company to Grantees in connection with the exercise
of an Option, to the extent permitted by applicable law and upon such terms and
conditions as the Committee, in its sole discretion, deems appropriate. The
Grantee shall pay the Exercise Price and the amount of any withholding tax due
(pursuant to Section 13) at the time of exercise.

 

6. Stock Appreciation Rights

 

The Committee may grant stock appreciation rights (“SARs”) to an Employee,
Non-Employee Director or Key Advisor separately or in tandem with any Option.
The following provisions are applicable to SARs:

 

(a)    Base Amount.    The Committee shall establish the base amount of the SAR
at the time the SAR is granted. The base amount of each SAR shall be equal to or
greater than the Fair Market Value of a share of Company Stock as of the date of
Grant of the SAR, except in the case of substitute SAR Grants made in accordance
with Section 22(a) and except as provided in Section 6(b).

 

(b)    Tandem SARs.    The Committee may grant tandem SARs either at the time
the related Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, if a tandem SAR is granted after the
related Option was granted, the base amount per share of the SAR may be equal to
the exercise price per share of the related Option only if the terms of the SAR
are identical in all respects to the terms of the related Option except for the
medium of payment. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of shares of Company Stock that the Grantee may purchase upon the
exercise of the related Option during such period. Upon the exercise of an
Option, the SARs relating to the Company Stock covered by such Option shall
terminate. Upon the exercise of SARs, the related Option shall terminate to the
extent of an equal number of shares of Company Stock.

 

(c)    Exercisability.    An SAR shall be exercisable during the period
specified by the Committee in the Grant Instrument and shall be subject to such
vesting and other restrictions as may be specified in the Grant Instrument or in
the Grantee’s employment agreement, if any, with the Employer. The Committee may
accelerate the exercisability of any or all outstanding SARs at any time for any
reason. SARs may only be exercised while the Grantee is employed by, or
providing service to, the Employer or during the applicable period after
termination of employment or service as described in Section 5(e). A tandem SAR
shall be exercisable only during the period when the Option to which it is
related is also exercisable.

 

(d)    Grants to Non-Exempt Employees.    Notwithstanding the foregoing
provisions of Sections 5 and 6, Options and SARs granted to persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended, may
not be exercisable for at least six months after the date of grant (except that
such Options and SARs may become exercisable, as determined by the Committee,
upon the Grantee’s death, Disability or retirement, or upon a Change of Control
or other circumstances permitted by applicable regulations).

 

(e)    Value of SARs.    When a Grantee exercises SARs, the Grantee shall
receive in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised, payable in cash, Company Stock or
a combination thereof. The stock appreciation for an SAR is the amount by which
the Fair Market Value of the underlying Company Stock on the date of exercise of
the SAR exceeds the base amount of the SAR as described in subsection (a).

 

(f)    Form of Payment.    The Committee shall determine whether the
appreciation in an SAR shall be paid in the form of cash, shares of Company
Stock, or a combination of the two, in such proportion as the Committee deems
appropriate. For purposes of calculating the number of shares of Company Stock
to be received, shares of Company Stock shall be valued at their Fair Market
Value on the date of exercise of the SAR. If shares of Company Stock are to be
received upon exercise of an SAR, cash shall be delivered in lieu of any
fractional share.

 

--------------------------------------------------------------------------------


 

7. Stock Awards

 

The Committee may issue or transfer shares of Company Stock to an Employee,
Non-Employee Director or Key Advisor under a Stock Award, upon such terms as the
Committee deems appropriate. The following provisions are applicable to Stock
Awards:

 

(a)    General Requirements.    Shares of Company Stock issued or transferred
pursuant to Stock Awards may be issued or transferred for cash, other property
and/or for consideration in the form of services, and subject to restrictions or
no restrictions, as determined by the Committee. The Committee may establish
conditions under which restrictions on Stock Awards shall lapse over a period of
time or according to such other criteria as the Committee deems appropriate. The
period of time during which the Stock Award will remain subject to restrictions
will be designated in the Grant Instrument as the “Restriction Period.”

 

(b)    Number of Shares.    The Committee shall determine the number of shares
of Company Stock to be issued or transferred pursuant to a Stock Award and the
restrictions applicable to such shares.

 

(c)    Requirement of Employment or Service.    If the Grantee ceases to be
employed by, or provide service to, the Company (as defined in Section 5(e))
during a period designated in the Grant Instrument as the Restriction Period, or
if other specified conditions are not met, the Stock Award shall terminate as to
all shares covered by the award as to which the restrictions have not lapsed,
and those shares of Company Stock must be immediately returned to the Company.
The Committee may, however, provide for complete or partial exceptions to this
requirement as it deems appropriate.

 

(d)    Restrictions on Transfer and Legend on Stock Certificate.    During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the shares of the Stock Award except to a Successor Grantee
under Section 12(a). Each certificate for Stock Awards shall contain a legend
giving appropriate notice of the restrictions in the Grant. The Grantee shall be
entitled to have the legend removed from the stock certificate covering the
shares subject to restrictions when all restrictions on such shares have lapsed.
The Committee may determine that the Company will not issue certificates for
Stock Awards until all restrictions on such shares have lapsed, or that the
Company will retain possession of certificates for Stock Awards until all
restrictions on such shares have lapsed.

 

(e)    Right to Vote and to Receive Dividends.    During the Restriction Period,
the Grantee shall have the right to vote shares subject to Stock Awards and to
receive any dividends or other distributions paid on such shares, subject to any
restrictions deemed appropriate by the Committee.

 

(f)    Lapse of Restrictions.    All restrictions imposed on Stock Awards shall
lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Committee. The Committee may
determine, as to any or all Stock Awards, that the restrictions shall lapse
without regard to any Restriction Period.

 

8. Other Equity Awards

 

The Committee may grant Other Equity Awards, which are awards (other than those
described in Sections 5, 6, 7, 8 and 10 of the Plan) that are based on, measured
by or payable in Company Stock to any Employee, Non-Employee Director or Key
Advisor, on such terms and conditions as the Committee shall determine. Other
Equity Awards may be awarded subject to the achievement of performance goals or
other conditions and may be payable in cash, Company Stock or any combination of
the foregoing, as the Committee shall determine.

 

9. Dividend Equivalents

 

The Committee may include in a Grant Instrument with respect to any Grant a
dividend equivalent right (“Dividend Equivalents”) entitling the Grantee to
receive amounts equal to the ordinary dividends that would be paid, during the
time the Grant is outstanding and unexercised, on the shares of Company Stock
covered by the Grant as if such shares were then outstanding. The Committee
shall determine whether

 

--------------------------------------------------------------------------------


 

Dividend Equivalents shall be paid currently or credited to a bookkeeping
account as a dollar amount. The Committee shall determine whether Dividend
Equivalents shall be paid in cash, in shares of Company Stock or in a
combination, whether they shall be conditioned upon the exercise, vesting or
payment of the Grant to which they relate, and such other terms and conditions
as the Committee deems appropriate.  To the extent any Option or SAR Grant is
intended to avoid the application of Code Section 409A, the right to any
Dividend Equivalent in connection therewith shall not be contingent, directly or
indirectly, upon the exercise of the related Option or SAR.

 

10. Right of Recapture

 

The Committee may provide in a Grant Instrument that if at any time within the
one year period after the date on which a Grantee exercises an Option or SAR, or
on which a Stock Award, Stock Unit or Other Equity Award vests, is paid or is
disposed of (each of which events is referred to as a “Realization Event”), the
Grantee (a) is terminated for Cause or (b) engages in any activity that
constitutes Cause, the Grantee shall be required to pay to the Company any gain
realized by the Grantee from the Realization Event, upon notice from the
Company. Such gain shall be determined as of the date of the Realization Event,
without regard to any subsequent change in the Fair Market Value of Company
Stock. The Company shall have the right to offset such gain against any amounts
otherwise owed to the Grantee by the Company (whether as wages, vacation pay, or
pursuant to any benefit plan or other compensatory arrangement or otherwise), to
the extent permitted by applicable law.

 

11. Withholding of Taxes

 

(a)    Required Withholding.    All Grants under the Plan shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that the Grantee or other person receiving
or exercising Grants pay to the Company the amount of any federal, state or
local taxes that the Company is required to withhold with respect to such
Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

 

(b)    Election to Withhold Shares.    If the Committee so permits, a Grantee
may elect to satisfy the Company’s income tax withholding obligation with
respect to a Grant by having shares withheld up to an amount that does not
exceed the Grantee’s minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities. The election must be in a
form and manner prescribed by the Committee and may be subject to the prior
approval of the Committee.

 

12. Transferability of Grants

 

(a)    Nontransferability of Grants.    Except as provided below, only the
Grantee may exercise rights under a Grant during the Grantee’s lifetime. A
Grantee may not transfer those rights except by will or by the laws of descent
and distribution or if permitted in any specific case by the Committee, pursuant
to a domestic relations order (as defined under the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the regulations
thereunder). When a Grantee dies, the personal representative or other person
entitled to succeed to the rights of the Grantee (“Successor Grantee”) may
exercise such rights. A Successor Grantee must furnish proof satisfactory to the
Company of his or her right to receive the Grant under the Grantee’s will or
under the applicable laws of descent and distribution.

 

(b)    Transfer of Options.    Notwithstanding the foregoing, the Committee may
provide, in a Grant Instrument, that a Grantee may transfer Options to family
members, or one or more trusts or other entities for the benefit of or owned by
family members, consistent with applicable securities laws, according to such
terms as the Committee may determine; provided that the Grantee receives no
consideration for the transfer of an Option and the transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately before the transfer.

 

13. Change of Control of the Company

 

As used herein, a “Change of Control” shall be deemed to have occurred if:

 

--------------------------------------------------------------------------------


 

(a)                                  Any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) (other than persons who are
stockholders on the effective date of the Plan) becomes a “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the voting power of the
then outstanding securities of the Company; provided that a Change of Control
shall not be deemed to occur as a result of a change of ownership resulting from
the death of a stockholder or the reduction below 50% of the voting power of the
then outstanding securities of the Company held by West Coast Opportunity Fund,
LLC and its affiliates, provided that their reduction in equity ownership is
associated with capital raises, and a Change of Control shall not be deemed to
occur as a result of a transaction in which the Company becomes a subsidiary of
another corporation and in which the stockholders of the Company immediately
prior to the transaction will beneficially own, immediately after the
transaction, shares entitling such stockholders to more than 50% of all votes to
which all stockholders of the parent corporation would be entitled in the
election of directors (without consideration of the rights of any class of stock
to elect directors by a separate class vote); or

 

(b)                                 The stockholders of the Company approve (or,
if stockholder approval is not required, the Board approves)  an agreement
providing for (i) the merger or consolidation of the Company with another
corporation where the stockholders of the Company immediately prior to the
merger or consolidation will not beneficially own, immediately after the merger
or consolidation, shares entitling such stockholders to more than 50% of all
votes to which all stockholders of the surviving corporation would be entitled
in the election of directors (without consideration of the rights of any class
of stock to elect directors by a separate class vote), (ii) the sale or other
disposition of all or substantially all of the assets of the Company, or (iii) a
liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, for purposes of Grants hereunder that are subject
to the provisions of Code Section 409A and the regulations promulgated
thereunder, no Change of Control shall be deemed to have occurred upon an event
described in Subsections (a) or (b) above that would have the effect of changing
the time or form of payment of such Grant unless such event would also
constitute a change in the ownership or effective control of, or a change in the
ownership of a substantial portion of the assets of, the Company for purposes of
Code Section 409A.

 

14. Consequences of a Change of Control

 

(a)    Notice and Acceleration.    Upon a Change of Control, unless the
Committee determines otherwise, (i) the Company shall provide each Grantee with
outstanding Grants written notice of such Change of Control, (ii) all
outstanding Options and SARs shall automatically accelerate and become fully
exercisable, and (iii) the restrictions and conditions on all outstanding Stock
Awards, or Other Equity Awards shall immediately lapse.

 

(b)    Assumption of Grants.    Upon a Change of Control where the Company is
not the surviving corporation (or survives only as a subsidiary of another
corporation), unless the Committee determines otherwise, all outstanding Options
that are not exercised shall be assumed by, or replaced with comparable options
by, the surviving corporation.

 

(c)    Other Alternatives.    Notwithstanding the foregoing, subject to
subsection (d) below, in the event of a Change of Control, the Committee may
take one or both of the following actions: the Committee may (i) require that
Grantees surrender their outstanding Options and Other Equity Awards in exchange
for a payment by the Company, in cash or Company Stock as determined by the
Committee, in an amount equal to the amount by which the then Fair Market Value
of the shares of Company Stock subject to the Grantee’s unexercised Options
exceeds the Exercise Price of the Options, or (ii) after giving Grantees an
opportunity to exercise their outstanding Options and SARs, terminate any or all
unexercised Options at such time as the Committee deems appropriate. Such
surrender or termination shall take place as of the date of the Change of
Control or such other date as the Committee may specify.

 

--------------------------------------------------------------------------------


 

(d)    Limitations.    Notwithstanding anything in the Plan to the contrary, in
the event of a Change of Control, (i) the Committee shall not have the right to
take any actions described in the Plan (including without limitation actions
described in Subsection (a) above) that would make the Change of Control
ineligible for desired tax treatment if, in the absence of such right, the
Change of Control would qualify for such treatment and the Company intends to
use such treatment with respect to the Change of Control; and (ii) the Committee
shall not be obligated to treat all Grants similarly in connection with the
Change of Control transaction..

 

15. Requirements for Issuance or Transfer of Shares

 

(a)    Stockholder’s Agreement.    The Committee may require that a Grantee
execute a stockholder’s agreement, with such terms as the Committee deems
appropriate, with respect to any Company Stock issued or distributed pursuant to
this Plan.

 

(b)    Limitations on Issuance or Transfer of Shares.    No Company Stock shall
be issued or transferred in connection with any Grant hereunder unless and until
all legal requirements applicable to the issuance or transfer of such Company
Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Grantee
hereunder on such Grantee’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued or transferred under
the Plan will be subject to such stop-transfer orders and other restrictions as
may be required by applicable laws, regulations and interpretations, including
any requirement that a legend be placed thereon.

 

16. Amendment and Termination of the Plan

 

(a)    Amendment.    The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without stockholder
approval if such approval is required in order to comply with the Code or
applicable laws or to comply with applicable stock exchange requirements.

 

(b)    Termination of Plan.    The Plan shall terminate on the day immediately
preceding the tenth anniversary of the Effective Date, unless the Plan is
terminated earlier by the Board or is extended by the Board.

 

(c)    Termination and Amendment of Outstanding Grants.    A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
Committee acts under Section 22(b). The termination of the Plan shall not impair
the power and authority of the Committee with respect to an outstanding Grant.
Whether or not the Plan has terminated, an outstanding Grant may be terminated
or amended under Section 22(b) or may be amended by agreement of the Company and
the Grantee consistent with the Plan.

 

(e)    Governing Document.    The Plan shall be the controlling document. No
other statements, representations, explanatory materials or examples, oral or
written, may amend the Plan in any manner. The Plan shall be binding upon and
enforceable against the Company and its successors and assigns.

 

17. Funding of the Plan

 

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.

 

18. Rights of Participants

 

Nothing in this Plan shall entitle any Employee, Key Advisor, Non-Employee
Director or other person to any claim or right to be granted a Grant under this
Plan. Neither this Plan nor any action taken hereunder

 

--------------------------------------------------------------------------------


 

shall be construed as giving any individual any rights to be retained by or in
the employ of the Company or any other employment rights.

 

19. No Fractional Shares

 

No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Grant. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

20. Headings

 

Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.

 

21. Effective Date.

 

(a)    Effective Date.    The Plan, as set forth herein, shall be adopted and
become effective upon approval by the Board.

 

22. Miscellaneous

 

(a)    Grants in Connection with Corporate Transactions and
Otherwise.    Nothing contained in this Plan shall be construed to (i) limit the
right of the Committee to make Grants under this Plan in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business or assets of any corporation, firm or association, including Grants to
employees thereof who become Employees of the Company, or for other proper
corporate purposes, or (ii) limit the right of the Company to grant stock
options or make other awards outside of this Plan. Without limiting the
foregoing, the Committee may make a Grant to an employee of another corporation
who becomes an Employee by reason of a corporate merger, consolidation,
acquisition of stock or property, reorganization or liquidation involving the
Company or any of its subsidiaries in substitution for stock option or stock
award grant made by such corporation. The terms and conditions of the substitute
grants may vary from the terms and conditions required by the Plan and from
those of the substituted stock incentives. The Committee shall prescribe the
provisions of the substitute grants.

 

(b)    Compliance with Law.    The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. To the extent
that any legal requirement of section 16 of the Exchange Act as set forth in the
Plan ceases to be required under section 16 of the Exchange Act, that Plan
provision shall cease to apply. The Board and the Committee also intend that the
Plan and its operations shall conform at all times to any applicable
requirements imposed by the Sarbanes-Oxley Act of 2002, as it may be amended.
The Committee may revoke any Grant if it is contrary to law or modify a Grant to
bring it into compliance with any valid and mandatory government regulation. The
Committee may also adopt rules regarding the withholding of taxes on payments to
Grantees. The Committee may, in its sole discretion, agree to limit its
authority under this Section.

 

(c)    Modification to Price of Grants.     The Committee or the Board may
determine to revise the exercise price or other economic price provision of any
Grant without obtaining stockholder approval for such action, including but not
limited to Option repricings, Option exchanges or similar offers.

 

(d)    Governing Law.    The validity, construction, interpretation and effect
of the Plan and Grant Instruments issued under the Plan shall be governed and
construed by and determined in accordance with the laws of the State of Nevada,
without giving effect to the conflict of laws provisions thereof.

 

--------------------------------------------------------------------------------


 

(e)     Compliance with Code Section 409A.  If any amount shall be payable with
respect to any Grant hereunder as a result of a Grantee’s termination of
employment or other service and such amount is subject to the provisions of Code
Section 409A, then notwithstanding any other provision of this Plan, a
termination of employment or other service will be deemed to have occurred only
at such time as the Grantee has experienced a “separation from service” as such
term is defined for purposes of Code Section 409A.  If any amount shall be
payable with respect to any Grant hereunder as a result of a Grantee’s
“separation from service” at such time as the Grantee is a “specified employee”
and such amount is subject to the provisions of Code Section 409A, then
notwithstanding any other provision of this Plan, no payment shall be made,
except as permitted under Code Section 409A, prior to the first day of the
seventh (7th) calendar month beginning after the Grantee’s separation from
service (or the date of his or her earlier death).

 

--------------------------------------------------------------------------------